 

Case 19-20148-rlj7 Doc 2 Filed 05/10/19 Entered 05/10/19 10:36:44 . Page 1of1

 

 

 

Certificate Number: 15317-TXN-CC-032786680

VAAN

317-TXN-CC-032780680

CERTIFICATE OF COUNSELING

I CERTIFY that on May 7, 2019, at 8:40 o'clock PM PDT, Rickey L Patton
received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.
111 to provide credit counseling in the Northern District of Texas, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
T11.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: May 7, 2019 By: /s/Janice Morla
Name: Janice Morla

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy

~ Code are required to file with the United States Bankruptcy Court a completed certificate of

counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 

 

 

 

 

 

 
